DETAILED ACTION
This action is responsive to the rush filed on 06/14/22.
Claims 1-17, 23-24 and 26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Richard Coller III Reg. No. 60,390 on 07/19/22.

The application has been amended as follows: 
In the claims:

13. (Amended) The method of claim 12, wherein the training data set includes metadata associated with a plurality of perishable units. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448